Citation Nr: 0910593	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  01-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to March 11, 2008 and to a staged rating in excess of 
20 percent thereafter for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 until 
January 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  

The Veteran's claim was remanded by the Board in August 2004, 
June 2005, and January 2008.  The August 2004 Board decision 
denied the Veteran's claim for a rating in excess of 30 
percent for sinusitis.  The Veteran appealed the sinusitis 
claim to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2005 order, the Court granted 
the parties' joint motion for remand, vacating the Board's 
August 2004 decision insofar as it denied a rating in excess 
of 30 percent for sinusitis.  The Veteran's claim for an 
increased rating for sinusitis was then denied by the Board 
in the January 2008 decision and the Veteran did not appeal 
that decision.


FINDINGS OF FACT

1.  Prior to March 11, 2008 the Veteran right knee range of 
flexion was 90 degrees or better, his right knee extension 
was limited to at most 10 degrees, and he had no instability 
of the right knee.

2.  Since March 11, 2008 the Veteran has had right knee 
extension limited to 20 degrees and slight instability of the 
right knee.


CONCLUSIONS OF LAW

1.  Prior to March 11, 2008, the criteria for a rating in 
excess of 10 percent for right knee arthritis were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 
5260, 5261 (2008).

2.  From March 11, 2008 the criteria for a 30 percent rating 
for right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261 (2008).

3.  From March 11, 2008 the criteria for a 10 percent rating 
for slight instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2004 
letter to the Veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was provided such 
notice in an October 2007 letter.  

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, during the pendency 
of this appeal, regulatory changes amended 38 C.F.R. 
§ 3.159(b), which provide that VA has no duty provide section 
5103 notice upon the receipt of a Notice of Disagreement.  38 
C.F.R. § 3.159(b), as amended by 73 Fed. Reg. 23353-23356 
(2008) (to be codified at 38 C.F.R. § 3.159(b)(3) and 
applicable to all claims for benefits pending before VA on or 
filed after May 20, 2008).  In this context, after awarding 
the Veteran service connection for status post L1 compression 
fracture of the lumbosacral spine and assigning an initial 
disability rating, the Veteran filed a notice of disagreement 
contesting the initial rating determination.  The RO 
furnished the Veteran a statement of the case that addressed 
the initial rating assigned including notice of the criteria 
for a higher rating for this condition, and provided the 
Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007) and Dingess, supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this case VA has obtained the Veteran's 
service treatment records and VA medical records.  The 
Veteran has been provided VA medical examinations.  The 
Veteran has been provided a hearing before a hearing officer 
and a hearing before the undersigned Veterans Law Judge.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

The October 2000 rating decision on appeal granted the 
Veteran service connection for right knee arthritis.  The RO 
assigned a 10 percent evaluation under Diagnostic Code 5010, 
effective from February 2001.  The Veteran appealed the 
rating assigned.  Since this appeal stems from an original 
grant of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (2000).  Following right knee surgery, the 
Veteran was assigned a temporary 100 percent rating for 
convalescence for his right knee disability from February 5, 
2001 to April 1, 2002.  By rating action in November 2008, 
the RO assigned the Veteran an increased staged rating of 20 
percent effective from March 11, 2008.  The RO assigned the 
20 percent evaluation under Diagnostic Code 5258.  

The Veteran testified at a hearing before a hearing officer 
in July 2002 that he had pain and occasional swelling in the 
right knee.  He reported that he had had a meniscus tear on 
both sides and that he had had surgical removal of the 
meniscus.  At the January 2004 hearing before the 
undersigned, the Veteran asserted that he had constant pain 
in his right knee.  The Veteran testified that he worked as a 
vehicle and equipment inspector and that sometimes he was 
unable to inspect underneath vehicles due to his knee pain.  
The Veteran stated that when he was unable to do the physical 
work because of his right knee disability, he stayed in the 
office and did administrative work.  The Veteran stated that 
he sometimes used a knee brace on his right knee.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2008).

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  A separate rating under Diagnostic 
Code 5010 for traumatic arthritis is permitted when a Veteran 
who is rated under Diagnostic Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  VAOPGCPREC 23-97 (Jul. 
1, 1997).

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), and 15 degrees (30 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal knee flexion and extension is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Removal of semilunar cartilage that is symptomatic warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The Board finds that prior to March 11, 2008, the Veteran did 
not meet the criteria for a rating in excess of 10 percent 
for his right knee arthritis.  As noted above, at the time of 
service connection the RO assigned a 10 percent rating for 
the Veteran's right knee disability under Diagnostic Code 
5010, the code for traumatic arthritis.  Under Diagnostic 
Code 5010 traumatic arthritis is to be rated as degenerative 
arthritis based on limitation of motion unless the limitation 
of motion is noncompensable.  When the limitation of motion 
is noncompensable in nature a 10 percent rating may be 
assigned for arthritis of a major joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5003 (2008).  Prior to March 
11, 2008 the Veteran did not have limitation of flexion that 
met the criteria for a compensable rating and he did not have 
limitation of extension that met the criteria for a rating in 
excess of 10 percent. 

VA examination in June 2001 revealed the Veteran to have 
right knee extension limited to 10 degrees.  Under Diagnostic 
Code 5261, limitation of flexion to 10 degrees meets the 
criteria for a 10 percent rating.  The Veteran had flexion to 
115 degrees which only meets the criteria for a 
noncompensable rating under Diagnostic Code 5260.  The 
Veteran was not noted to have additional limitation of motion 
on account pain and he was not noted to have weakened 
movement, excess fatigability, or incoordination due to his 
right knee disability.  Accordingly, the Veteran did not meet 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 5261 or the criteria for a separate 
compensable rating under Diagnostic Code 5260 even with 
consideration of such factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

On VA examination in November 2002 the Veteran had active 
right knee range of motion from 0 to 95 degrees.  The 
examination report also did not indicate the Veteran to have 
additional limitation of motion on account pain and he was 
not noted to have weakened movement, excess fatigability, or 
incoordination due to his right knee disability.  
Consequently, the Veteran did not meet the criteria for a 
compensable rating under either Diagnostic Code 5261 or 5260 
based on the November 2002 examination.   

Both the June 2001 and November 2002 VA examiners indicated 
that the Veteran had no instability of the right knee.  
Consequently, the Veteran did not meet the criteria for a 
separate compensable rating for instability of the knee under 
Diagnostic Code 5257.

The June 2001 VA examination report notes that the Veteran 
underwent right knee surgery in February 2001, at which his 
time menisci tears were debrided in both the medial and 
lateral meniscus.  Consequently Diagnostic Codes 5258 and 
5259 are for consideration.

The Board notes Diagnostic Code 5259 provides a maximum 10 
percent rating for removal of semilunar cartilage that is 
symptomatic.  Consequently, the Veteran is not entitled to a 
rating in excess of 10 percent under Diagnostic Code 5259.  
Since this diagnostic code encompasses symptoms of pain, 
which is also encompassed by Diagnostic Code 5010, a 
separated compensable rating would be duplicative and is not 
allowed.  See 38 C.F.R. § 4.14.

The Board finds that prior to March 11, 2008 the evidence did 
not show the Veteran to have dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint.  Consequently the Veteran was not entitled to a 20 
percent initial rating under Diagnostic Code 5259 prior to 
March 11, 2008.

Based on the above, the Board finds that prior to March 11, 
2008 the Veteran did not meet the criteria for an initial 
rating in excess of 10 percent and that he did not meet the 
criteria for a separate compensable rating under any 
applicable diagnostic code for his service-connected right 
knee disability.

From March 11, 2008, based on a VA examination performed on 
that date, the RO granted the Veteran a 20 percent staged 
rating for his right knee disability under Diagnostic Code 
5258.  The RO found that the report indicated that the 
Veteran's surgical removal of meniscus, the effusion noted on 
examination, and the complaints of pain and locking was 
equivalent to dislocated semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint, which 
warrants a 20 percent rating under Diagnostic Code  5258.  A 
20 percent rating is the highest rating possible under this 
diagnostic code.  However, the March 11, 2008 VA examination 
report reveals that the Veteran's right knee extension was 
limited to 15 degrees, and then limited to 20 degrees 
following repetitive use.  Considering limitation of motion 
on repetitive use, the Board will rate the Veteran's right 
knee limitation of extension based on limitation to 20 
degrees.  See DeLuca.  Under Diagnostic Code 5261, limitation 
of extension to 20 degrees meets the criteria for a 30 
percent rating.  Consequently, the Veteran is entitled to an 
increased staged rating of 30 percent for his right knee 
arthritis from March 11, 2008.

The Board notes that both Diagnostic Code 5258 and Diagnostic 
Code 5261 take into consideration pain in the knee.  While 
Diagnostic Code 5261 does not specifically mention pain, the 
Court has held that pain must be taken into consideration 
when evaluating range of motion.  See DeLuca.  Additionally, 
locking of the knee can be similar to limitation of extension 
of the knee at a certain point.  As such, there is 
overlapping symptomatology between Diagnostic Codes 5258 and 
5261 and thus the Veteran may not be assigned separate 
ratings under both 5258 and 5261.  See 38 C.F.R. § 4.14.  
Since he is entitled to a higher rating under Diagnostic Code 
5261, he is granted an increased rating of 30 percent under 
Diagnostic Code 5261 from March 11, 2008.

The March 2008 VA examination report reveals that the Veteran 
had 80 degrees of right knee flexion with end-range pain.  
The examiner stated that the flexion was not additionally 
limited after repetitive movement.  Since the Veteran was not 
shown to have right knee flexion limited to 45 degrees, even 
with consideration of DeLuca factors, the Veteran is not 
entitled to a separate compensable rating based on Diagnostic 
Code 5260, for limitation of flexion of the knee.

The March 2008 examination report also noted that the Veteran 
had some laxity to Lachman and drawer tests, and that there 
was pain on varus and valgus stress testing.  This indicates 
that the Veteran had some instability of the right knee.  
Consequently, the Veteran is entitled to a separate 10 
percent rating under Diagnostic Code 5257 for slight 
instability of the right knee.  The Board notes that the 
examination report does not indicate that the Veteran has 
moderate instability of the right knee and thus the Veteran 
is not entitled to a separate rating in excess of 10 percent 
under Diagnostic Code 5257 for his right knee disability.

The Board has considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The Board notes that at the January 2004 
hearing the Veteran reported that his right knee disability 
interfered with his job.  However, the Veteran then indicated 
that while it interfered with his job, he could do different 
tasks that did not affect his knee and it did not cause him 
to miss work.  In this regard, the Board notes that the 
Veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Since the medical evidence does not reveal that the Veteran 
met the criteria for an initial rating in excess of 10 
percent for his right knee arthritis at any time prior to 
March 11, 2008, an initial rating in excess of 10 percent 
prior to that date is not warranted.  As shown above, the 
medical evidence reveals that from March 11, 2008, a 30 
percent staged rating for right knee arthritis and a 10 
percent staged rating for right knee instability are 
warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis prior to March 11, 2008 is denied.

Entitlement to an increased staged rating of 30 percent 
rating for right knee arthritis is granted from March 11, 
2008, subject to the law and regulations regarding the award 
of monetary benefits.

Entitlement to a separate 10 percent rating for instability 
of the right knee is granted effective from March 11, 2008, 
subject to the law and regulations regarding the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


